Citation Nr: 1744364	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of service connection for a gastrointestinal disability, claimed as gastritis, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastritis, to include as secondary to service-connected diabetes mellitus, type 2.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision that denied service connection for a gastrointestinal disability was not appealed and the decision became final.

2.  New and material evidence has been received since the August 2007 rating decision to substantiate the claim of entitlement to service connection for a gastrointestinal disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  On July 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of service connection for ischemic heart disease was requested.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied entitlement to service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria to reopen the service connection claim for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran initially sought service connection for a gastrointestinal disability in 1981.  The RO initially considered and denied the claim in a July 1981 rating decision.  The Veteran appealed and the Board denied the claim in January 1983.  Over the years the Veteran has sought to reopen the claim on several occasions with the Board again denying the claim in January 1999.  Most recently, he filed a claim for entitlement to service connection for a gastrointestinal disability and the RO requested he submit additional evidence in support of the claim by way of a March 2007 letter and when the Veteran did not submit any evidence, the claim was deemed abandoned.  The Veteran was notified that the claim was denied in an August 2007 letter and the Veteran did not submit a timely appeal.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a gastrointestinal disability.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO denied this claim in August 2007 as the Veteran abandoned the claim.  38 C.F.R. § 3.158.  The RO previously had denied the claim on the grounds that there was no evidence of a nexus between the Veteran's gastrointestinal disability and service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

Since the last final denial, documents have been associated with the claims file that discusses the possibility of a nexus for this disability.  This evidence includes a new theory of entitlement, a VA examination from October 2015, as well as the Veteran's July 2017 Board hearing testimony that he has experienced continuous symptoms of a gastrointestinal disability since service.  

The assertion of a new theory of entitlement to service connection for the same disease or injury that was previously the subject of a final decision does not constitute a new distinct claim for benefits.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir 2008).  However, evidence offered in support of that theory of entitlement can be sufficient to warrant reopening of the claim if it meets the definitions of new and material.  Id.

The Veteran asserts that his gastrointestinal disability is secondary to his service-connected diabetes mellitus, type 2.  At the time of the December 2010 rating decision, the Veteran was not service-connected for any disability.  Since that time, he has been service-connected for diabetes mellitus, type 2.  Additionally, during the Board hearing the Veteran reported continuous symptoms.  Furthermore, he testified that he felt that perhaps the medications he took to self-medicate some of his other service-connected conditions may have aggravated the gastrointestinal symptoms.

This evidence had not previously been associated with the file.  As these documents represent evidence not previously submitted to the AOJ and relates to an unestablished fact necessary to substantiate the claim, the additional evidence is new and material to reopen the claim of service connection for a gastrointestinal disability.  Therefore, the claim will be reopened.

Withdrawal of Entitlement to Service Connection for Ischemic Heart Disease

On July 21, 2017, the Veteran appeared at a Board hearing before the undersigned and verbally expressed his desire to withdraw his appeal for the denial of entitlement to service connection for ischemic heart disease.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to service connection ischemic heart disease is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  To the extent that the Board is reopening the claim of service connection for a gastrointestinal disability, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for a gastrointestinal disability.

Service connection for ischemic heart disease is dismissed.


REMAND

Unfortunately, the Veteran's appeal regarding the issue of entitlement to service connection for a gastrointestinal disability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

Although the Veteran underwent an examination in October 2015, medical clarification is needed regarding whether there is a causal relationship between in-service treatment for a gastrointestinal disability and current diagnoses related to the Veteran's gastrointestinal system.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination medical opinion pointed out that the Veteran has a currently diagnosed gastrointestinal disability, but lacks any discussion as to why it is not related to service.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that a new VA examination opinion must be obtained.

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  The entire claims file should be reviewed by the examiner.  The examiner is asked to consider the Veteran's lay statements to the effect that he was treated for a gastrointestinal disability in service and had continuous gastrointestinal symptoms since then.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the current gastrointestinal disability over time. 

After reviewing the record, the examiner is asked to describe the nature of the in-service gastrointestinal treatment, identify all gastrointestinal disabilities shown throughout the record, and offer an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current gastrointestinal disability (as documented in VA and private treatment records) is related to service.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current gastrointestinal disability (as documented in VA and private treatment records) is proximately due to or aggravated (i.e., worsened beyond its natural progression) by a service-connected disability, to include medication used to treat the Veteran's service-connected disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


